DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 18 February 2022 has been received and made of record.  Claims 26, 36, and 43 have been amended.  Claims 51-58 have been added. 

Allowable Subject Matter
Claims 26, 29, 30, 32, 36, 39, 40, 42, 43, 46, 47, 49, and 51-58 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 26, 36, and 43 in particular, in response to a determination that the available local space in insufficient when there is a conflict between the first priority of the first content and a second priority of second content, automatically assign a third priority to the second content based on the second content being associated with at least one of a hospital emergency service, a police emergency service, or a file emergency service, the third priority higher that the first priority of the first content and the second priority of the second content in combination with other elements recited in the claims.
As the closest prior art, Clausen shows that in response to there being not enough available cache to load a first content and a second content to prioritize the content that is needed in a particular situation, such as project notes when a manager is near. ([0069]; [0073]; [0050]) However, Clausen fails .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451